Citation Nr: 0013898	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-01 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for degenerative disc 
disease at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active military duty from May 1952 to 
April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
presented to reopen the previously denied claim for service 
connection for a back condition, claimed as degenerative disc 
disease at L5-S1.  


FINDINGS OF FACT

1.  In June 1959, the RO issued a rating decision which 
denied the appellant's claim for entitlement to service 
connection for a back condition.  The appellant was provided 
notice of the decision and his appellate rights.  He did not 
appeal that decision.

2.  The evidence added to the record, including VA and 
private medical reports, bears directly and substantially 
upon the subject matter now under consideration.

3.  The claim for entitlement to service connection for a low 
back disorder is not plausible.


CONCLUSIONS OF LAW

1.  Evidence received since the unappealed June 1959 RO 
decision, which denied the appellant's claim of entitlement 
to service connection for a low back disorder, is new and 
material, and the claim for this benefit is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 
(1999).

2.  The claim for entitlement to service connection for a low 
back disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (1999).

Service connection may also be granted for a chronic disease, 
i.e. arthritis, which becomes manifest to a compensable 
degree within one year after a veteran's separation from 
active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VA is required to review for its 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present appeal, the 
last final disallowance of the claim is the June 1959 RO 
decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
20.1100 (1999).  Therefore, the Board must review, in light 
of the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
the June 1959 rating decision.  

The evidence of record at the time of the June 1959 decision 
is briefly summarized. A review of the service medical 
records reflect that the entrance examination, conducted in 
February 1952, was negative for any clinical findings or 
diagnosis relative to the spine.  The appellant was seen in 
January 1953 for complaints of injury to his back.  The 
clinical report notes that he was treated with heat 
applications.  X-ray studies of the lumbar spine were 
negative for any evidence of fracture.  No diagnostic 
assessment was noted.  

The appellant was seen in September 1953 for complaint of 
muscle strain in the lower back in conjunction with training 
exercises.  A clinical assessment of lower back pain (strain) 
was noted.  The appellant was treated with medication.  On 
physical evaluation the following day, the appellant reported 
continued back pain, described as serious in nature.  A 
September 1953 radiology report indicated that x-ray studies 
of the lumbar region revealed no evidence fracture or 
subluxation.  The appellant was continued on a course of 
medication. The separation examination, conducted in April 
1954, clinically evaluated the spine as normal.

A VA examination was conducted in May 1959.  At that time the 
appellant reported a history of back injury.  He described 
symptoms of constant discomfort in his lower back.  He 
indicated that his back discomfort developed into pain at 
times.  On examination, the examiner observed that the 
appellant exhibited a normal carriage, and that his posture 
was erect.  The appellant's gait was observed to be normal.  
The spine was in mid line, with good curvature.  There was no 
evidence of spasm, tenderness, or deformity noted.  There was 
no evidence of sciatica or reflex changes detected.  Range of 
motion studies showed all motion of the spine to be complete.  
X-ray studies of the lumbosacral spine revealed no intrinsic 
bone pathology.  The report further noted that the alignment 
of the vertebrae, and the width of the discs were normal.  
There was no evidence of abnormality detected in either 
sacroiliac articulation.  In his assessment, the examiner 
noted that back injury was not found on examination.

By rating action, dated in June 1959, service connection for 
a back condition was denied.  At that time the RO determined 
that a sacroiliac sprain was not found.  The appellant was 
notified of this decision and of his appellate rights.  He 
did not appeal that decision.  Accordingly, the June 1959 
decision is final.  38 U.S.C.A. § 7105 (West 19991).  
However, the appellant may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.16 (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1999).

The Court has held that, in determining whether evidence is 
new and material, the credibility of the new evidence is, 
preliminarily, to be presumed.  Justus v. Principi, 3 
Vet.App. 510 (1992).  However, that evidence must be 
competent in order for the presumption to attach.  LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record, the claim as reopened (as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203, 206 (1999).

The evidence received since the June 1959 decision includes 
VA and private medical records dated from 1992 to 1999, which 
show treatment for various disorders and copies of service 
medical records, which were previously on file.  The 
pertinent records show that the appellant was seen at a 
private facility in November 1993 for low back complaints.  
At that time it was reported that he sustained a lifting 
injury, while performing duties in his capacity as a postal 
employee October 1993.  The impression was L5-S1 herniation 
and lumbar strain. He was treated intermittently, including 
physical therapy for persistent complaints of low back pain. 

A February 1994 medical statement from a private physician 
referenced a diagnostic impression of herniated disc at the 
L5-S1 with bilateral lower extremity radiculopathy by 
history.  In the assessment, the physician opined that based 
upon a review of the medical records and the appellant's 
medical history, that the February 1994 accident was related 
to the work injury of October 1993.  In that context, it was 
also noted that the appellant reported no other history of 
injury to the low back.

An October 1995 private magnetic resonance imaging (MRI) 
study showed a small central disc herniation at the L5-S1 
level.  It was noted that this condition did not result in 
central canal stenosis, or efface the left or right nerve 
roots.  This diagnostic study also revealed degenerative 
changes at the L4-5 level with no resultant forminal or 
central canal stenosis.  The results of this study were noted 
to remain unchanged since previous examination conducted in 
October 1993.

When seen in November 1995, the appellant reported continued 
moderate to moderately severe low back pain.  Physical 
examination was significant for low back pain with restricted 
motion, and spasm in the lumbar spine.

He was seen at a private facility in October 1996.  At that 
time the physician noted that the appellant experienced acute 
exacerbations of his back condition as a result of an August 
1996 motor vehicle accident and injury to his cervical spine.

A December 1996 clinical report indicates that the appellant 
was seen for follow-up evaluation for injuries sustained in 
connection with an August 1996 motor vehicle accident.  The 
physician indicated that the appellant had a preexisting 
injury to his low back prior to the August 1996 accident, for 
which he experienced intermittent problems.  It was noted 
that since the automobile accident, the appellant complained 
of an exacerbation of his low back symptoms.  Subsequently he 
continued to receive intermittent treatment for his low back 
disability.  

To summarize, as previously noted, the RO denied the 
appellant's claim for service connection for a back condition 
in an unappealed rating decision of June 1959.  That 
determination was based on a finding that the medical 
evidence of record did not establish that presence of a 
sacroiliac sprain. 

The Board observes, however, that the newly submitted medical 
evidence shows that the appellant currently has a chronic low 
back disorder, diagnosed as degenerative disc disease at L5-
S1.  Therefore, the Board finds that the additional medical 
reports constitute new and material evidence for purposes of 
reopening the appellant's claim for entitlement to service 
connection for a back condition.  See 38 C.F.R. § 3.156(a).

Having found that the appellant has submitted "new and 
material evidence" sufficient to reopen his claim for service 
connection, the threshold question that must now be resolved 
is whether the appellant has presented evidence of a well-
grounded claim.  A well-grounded claim is a plausible claim, 
that is, meritorious on its own or capable of substantiation.  
An allegation of a disorder that is service connected is not 
sufficient.  In this context, the appellant must submit 
evidence in support of his claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In order for a claim for service connection to be well-
grounded, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 489, 504, 506 
(1995).

Where the issue is factual in nature, e.g., whether an 
incident occurred during service or whether a clinical 
symptom is present, competent lay testimony may constitute 
sufficient evidence to establish a well grounded claim.  
Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  However, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, the appellant's uncorroborated statements are not of 
sufficient probative weight nor are they competent evidence 
to establish a causal relationship between the claimed 
disability and his period of military service.

In this regard the appellant maintains that his low back 
disorder is related to the inservice injury.  The appellant s 
statements describing the symptoms related to his low back 
and the inservice incidents are considered to be competent 
evidence. However, when the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  Lay 
assertions of medical causation, or substantiating a current 
diagnosis, cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The service medical records show that the appellant was 
treated for a low back strain on several occasions during 
service.  However, x-rays showed no abnormality.  
Additionally at the time of the separation examination no 
abnormality of the low back was reported.  Additionally the 
May 1959 VA examination, which included x-rays, found no 
pathology relative to the low back.  

The first postservice clinical evidence of a back disorder 
was in November 1993 at which time the veteran was treated 
for low back complaints following an October 1993 on the job 
lifting injury.  This is more than 39 years following his 
release from active duty.  Additionally, the pertinent 
treatment records at that time contain no prior history of 
back injuries.

The appellant has not submitted any competent medical 
evidence nor is there any no competent medical evidence of 
record which establishes a nexus between the appellant's 
current low back disorder and his period of military service 
or any injury therein.  Accordingly, the claim is not well 
grounded and must be denied.

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting a well grounded claim.  Meyer v. 
Brown, 9 Vet. App. 425 (1996). 

Where a claim is not well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  

The Board views the discussion as set forth in the various 
documents from the RO to be sufficient to inform the 
appellant of the type of evidence needed to well ground this 
claim, and thus complete his application for benefits.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a low back disorder 
is reopened.

The claim for service connection for a low back disorder is 
not well grounded, and the appeal is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

